The Attorney General has received your request for an opinion wherein you, in effect, ask the following question: "Do county sheriffs and their deputies have the authority to effect arrests for traffic violations committed upon the county road system?" 47 O.S. 2-117 [47-2-117] (1971) which vests the Oklahoma Highway Patrol with the power to effect arrests for traffic violations committed on the highways specifically states in subsection 2: ". . . The powers and duties conferred on the State Highway Patrol shall be in no way a limitation on the powers and duties of sheriffs or other peace officers of the state or any political subdivision thereof." 47 O.S. 16-101 [47-16-101] et seq. (1971) establishes the right of any police officer to arrest a traffic violator and the procedures to be followed. The Oklahoma Court of Criminal Appeals construed 47 O.S. 16-101 [47-16-101] et seq. (1971) as establishing this power in Barr v. State, 531 P.2d 1399 (Okl.Cr., 1975). In that case a deputy sheriff arrested a traffic violator upon a county road for a moving traffic violation, a felony, which was committed out of his presence. See Kincannon v. State, 541 P.2d 1339 (Okl.Cr., 1975).  Therefore, it is the official opinion of the Attorney General that county sheriffs and their deputies have the authority to effect arrests for traffic violations committed upon the county road system under 47 O.S. 2-117 [47-2-117](a) (1971) and 47 O.S. 16-101 [47-16-101] et seq. (1971).  (CAROL ELAINE ALEXANDER) (ksg)